PER CURIAM.
Defendants’ only assignment of error urges excessiveness of his sentence and failure to grant his Motion to Reconsider. We find no error in the trial court’s ruling. The record was reviewed for errors patent and two were found. In the first the bill of information was not amended to reflect the charge to which defendant, Wendell Martin, pled. As the defendants did not raise this issue on appeal and the plea was to a lesser included offense of the offense charged, this is harmless error. See State v. Barclay, 591 So.2d 1178 (La.App. 1 Cir.1991). The second error is the trial court’s failure to give the defendants credit for time served prior to imposition of sentence. The trial court erred in failing to award this credit.
Accordingly, the defendants’ convictions and the sentences imposed are affirmed and the matter remanded to the trial court to amend the commitment and minute entry of the sentence to reflect that defendants are given credit for time served.
Affirmed and Remanded with Instructions.